Trans-Packers Servs. Corp. v National Union Fire Ins. Co. of Pittsburgh, PA (2015 NY Slip Op 04567)





Trans-Packers Servs. Corp. v National Union Fire Ins. Co. of Pittsburgh, PA


2015 NY Slip Op 04567


Decided on May 28, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 28, 2015

Andrias, J.P., Moskowitz, DeGrasse, Gische, Kapnick, JJ.


15257 651711/10

[*1] Trans-Packers Services Corp., Plaintiff-Appellant,
vNational Union Fire Insurance Company of Pittsburgh, PA, Defendant-Respondent, Sterling & Sterling, Inc., Defendant-Appellant.


Duane Morris, LLP, New York (Stephen Sussman of counsel), for appellant.
Mound Cotton Wollan & Greengrass LLP, New York (Sara F. Lilling and David A. Nelson of counsel), for respondent.

Order, Supreme Court, New York County (Marcy S. Friedman, J.), entered August 12, 2014, to the extent it granted defendant National Union Fire Insurance Company's motion for summary judgment dismissing Trans-Packers' first cause of action, for breach of contract, and the second cause of action, for a declaratory judgment that Trans-Packers is entitled to coverage under the National Union policy, unanimously affirmed, without costs. Appeal by defendant Sterling & Sterling, Inc. from the aforesaid order unanimously withdrawn before argument, without costs, in accordance with the stipulation of the parties dated May 1, 2015.
By its terms, the release at issue extends to all claims that Trans-Packers, or its subsidiaries, successors, and assigns, "ever had, now have, or hereafter can, shall, or may have against National Union for, upon, or by reason of, arising out of or relating in any way to the Claim and all circumstances relating thereto," and therefore encompasses all costs arising out of the March 2008 and April 2008 contamination incidents, and
resolves any and all causes of action in connection with the claim, i.e., losses arising from the salmonella contamination incidents in March and April 2008 (see Allen v Riese Org., Inc., 106 AD3d 514, 516 [1st Dept 2013] [citations omitted]). We reject Trans-Packers' assertions of mutual or unilateral mistake in connection with the release.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 28, 2015
CLERK